—In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Mega, J.), entered November 27, 1996, which, upon the granting of the respondent’s motion pursuant to CPLR 4401 to dismiss the claim as a matter of law, dismissed her claim.
Ordered that the judgment is affirmed, with costs.
We agree with the Court of Claims that the defect in the sidewalk-where the accident occurred was too trivial to be actionable against the respondent (see, Trincere v County of Suffolk, 90 NY2d 976; Guerrieri v Summa, 193 AD2d 647; Tisei v Angelo, 238 AD2d 332).
Sullivan, J. P., Friedmann, Florio and Luciano, JJ., concur.